Name: Directive 2000/77/EC of the European Parliament and of the Council of 14 December 2000 amending Council Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition
 Type: Directive
 Subject Matter: health;  European Union law;  agricultural activity
 Date Published: 2000-12-29

 Avis juridique important|32000L0077Directive 2000/77/EC of the European Parliament and of the Council of 14 December 2000 amending Council Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition Official Journal L 333 , 29/12/2000 P. 0081 - 0083Directive 2000/77/EC of the European Parliament and of the Councilof 14 December 2000amending Council Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutritionTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152(4) thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3), in the light of the joint text approved on 11 October 2000 by the Conciliation Committee,Whereas:(1) Council Directive 95/53/EC of 25 October 1995(4) lays down the principles in accordance with which official inspections must be carried out in the field of animal nutrition. Experience has shown that, where appropriate, there should be the possibility of defining those principles more precisely at Community level in order to establish a reliable harmonised procedure and to introduce the new inspection system for products from third countries used in animal nutrition.(2) In order to adequately protect human and animal health and the environment, Commission and Member State experts should be able to carry out on-the-spot inspections not only in the Community but also in third countries, in particular following the appearance in a third country of any problem likely to affect the health of animal feedingstuffs put into circulation in the Community.(3) The Commission should furthermore be given the possibility of, where necessary, sending experts to carry out on-the-spot inspections in the Community to check that Community rules are being applied and, where appropriate, adopting Community measures.(4) For the same reason, a system of protective measures should be laid down. Under that system the Commission must be able to act by adopting measures appropriate to the situation.(5) By Directive 95/53/EC, the Council laid down the principle of organising annual, coordinated Community inspection programmes based on a recommendation from the Commission.(6) In particular cases justified on human or animal health grounds, the inspections carried out by and in the Member States should be stepped up. To ensure that the inspections and checks are uniformly and effectively applied across the Community in such cases, the Commission should be given responsibility for adopting specific coordinated inspection programmes.(7) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(8) Council Directive 95/53/EC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 95/53/EC is hereby amended as follows:1. the following paragraph shall be added to Article 5:"Where appropriate, detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23."2. the following paragraph shall be added to Article 7:"Where appropriate, detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23."3. the following Articles shall be inserted:"Article 9a1. Where a problem likely to pose a serious risk to human or animal health or the environment appears or spreads on the territory of a third country, the Commission, on its own initiative or at the request of a Member State, shall immediately depending on the gravity of the situation take the following measures, in accordance with the procedure laid down in Article 23a:- suspend imports of products from all or part of the third country concerned or from one or more specific production establishments and, where appropriate, any third country of transit and/or- lay down special conditions for products intended for import from all or part of the third country concerned.2. However, in emergencies, the Commission may provisionally adopt the measures referred to in paragraph 1 after informing the Member States. It shall submit the matter to the Standing Committee for Feedingstuffs within ten working days for its opinion, in accordance with the procedure laid down in Article 23a, with a view to the extension, amendment or repeal of those measures. For such time as the measures adopted by the Commission have not been replaced by another legal act, they shall continue to apply.3. Where a Member State officially informs the Commission of the need to take protective measures and where the Commission has not acted in accordance with paragraph 1, that Member State may adopt temporary protective measures with regard to imports. Where a Member State adopts temporary protective measures, it shall immediately inform the other Member States and the Commission. The Commission shall submit the matter to the Standing Committee for Feedingstuffs within ten working days in accordance with the procedure laid down in Article 23 with a view to the extension, amendment or repeal of the national temporary protective measures.Article 9b1. Where necessary, on-the-spot inspections may be carried out by Commission and Member State experts in third countries to verify whether guarantees, offered by those countries, regarding the conditions for the production and putting into circulation of products can be considered as at least equivalent to those required in the Community.2. The inspections referred to in paragraph 1 shall be carried out on behalf of the Community, which shall bear the costs thereof.3. The Commission shall inform the Member States of the results of the inspections referred to in paragraph 1.4. Where necessary, detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23.";4. the title of Chapter IV shall be replaced by the following:"GENERAL PROVISIONS AND INSPECTIONS";5. the following Article shall be inserted:"Article 17a1. Without prejudice to Article 15, and insofar as necessary for the uniform application of the requirements of this Directive, Commission and Member State experts may carry out on-the-spot inspections, in cooperation with the competent national authorities, to verify that the provisions of this Directive, and in particular Articles 4, 5, 7, 11 and 12, are being applied.The Commission shall appoint Member State experts on a proposal from the Member States.2. The Member State on whose territory an inspection is carried out shall afford the Commission and Member State experts full assistance to carry out their duties.3. The outcome of the inspections made shall be discussed with the competent authority of the Member State concerned before a final report is drawn up and circulated.The Commission shall inform the Member States and the European Parliament of the results of inspections carried out.4. Where the Commission or a Member State considers that the results of an inspection justify it, these shall be examined in the Standing Committee for Feedingstuffs. The Commission shall adopt any necessary decisions in accordance with the procedure laid down in Article 23.5. The Commission shall monitor the situation and amend or repeal the decisions referred to in paragraph 4 in accordance with the procedure laid down in Article 23.6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23."6. the following paragraph shall be added to Article 22:"4. Without prejudice to paragraphs 1, 2 and 3, where the protection of human or animal health or the environment requires the prompt introduction of limited, specific, coordinated programmes of inspections at Community level, the Commission shall take the necessary measures in accordance with the procedure laid down in Article 23.These programmes shall in particular serve in situations provoked by a specific incident."7. Article 23 shall be replaced by the following:"Article 231. The Commission shall be assisted by the Standing Committee for Feedingstuffs (hereinafter referred to as 'the Committee').2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be 3 months.3. The Committee shall adopt its rules of procedure.";8. the following Article shall be inserted:"Article 23a1. The Commission shall be assisted by the Standing Committee for Feedingstuffs (hereinafter referred to as 'the Committee').2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be 15 days.3. The Committee shall adopt its rules of procedure."Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive at the latest on 29 December 2001.They shall forthwith inform the Commission thereof.2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the text of the main provisions of national law they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 14 December 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentD. Gillot(1) OJ C 346, 14.11.1998, p. 9.(2) OJ C 138, 18.5.1999, p. 17.(3) Opinion of the European Parliament of 16 December 1998 (OJ C 98, 9.4.1999, p. 150), Council Common Position of 15 November 1999 (OJ C 17, 20.1.2000, p. 8) and Decision of the European Parliament of 11 April 2000 (not yet published in the Official Journal). Decision of the Council of 20 November 2000 and Decision of the European Parliament of 14 December 2000.(4) OJ L 265, 8.11.1995, p. 17. Directive as amended by Council Directive 1999/20/EC (OJ L 80, 25.3.1999, p. 20).(5) OJ L 184, 17.7.1999, p. 23.